Case 1:18-cr-20273-DPG Document 57 Entered on FLSD Docket 08/25/2021 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLO RIDA

                                 C A SE N O .:18-20273-C R-G A Y LES


  UN ITED STA TES O F A M ER ICA


  V.



  IV A N A LEX AN D ER FILG UEIR A,

         Defendant.
                                              /

  O RD ER AD O PTIN G M A G ISTM T E JUD G E'S REPO R T A N D R EC O M M EN DA TIO N
          ON THE PETITION FO R VIOLATION OF SUPERVISED RELEASE

         THIS CAUSE cam e before the Courtupon the Petition for Violation of Supervised

  Release,filedonJune3,2021(ECF No.42).
         M agistrateJudgeAliciaM .Otazo-Reyesheld an Evidentiary Hearing on August23,2021

  and a Reportand Recom mendation wastiled recomm ending thatDefendant'sterm ofsupervised

  release be reinstated.The Courthas reviewed the Report and Recom mendation, and being

  otherwise fully advised,itis

         ORDERED AND ADIUDGED that M agistrate Judge Otazo-Reyes's Report and

  Recommendation ishereby ADOPTED and Approved in itsentirety.Defendantlvan Alexander

  FilgueiraisherebyadjudicatedguiltyofviolatinghisSupervisedReleasewithrespecttoViolation
  N os.1 and 2 as setforth in the Petition.

         IT IS FU R TH ER O R D ERED AN D A DJUD G ED that the Defendant's Supervised

  Release be REIN ST AT ED w ith additional conditions incop orating the sentence recently
Case 1:18-cr-20273-DPG Document 57 Entered on FLSD Docket 08/25/2021 Page 2 of 2



 im posed by Defendant'sparallelstate case,including one yearofstateprobation and m andatory

 participation in traftic school.

        DONE AND ORDERED in ChambersatM iam i,Florida,this25th day ofAugust,2021.




                                                 DA R R IN A ES
                                                 UNITED STATES D T           CT JUDGE

  CC*   counselofrecord
